Citation Nr: 1113865	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  08-21 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for degenerative disc disease of the cervical spine, claimed as an upper back disability, to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 
INTRODUCTION

The Veteran had active service from September 1972 to September 1975 and from January 1979 to November 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs Regional Office (RO) in North Little Rock, Arkansas, denying the claim currently on appeal.  This claim was previously remanded by the Board in November 2009 for additional evidentiary development.  

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in February 2009.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

In a September 2010 rating decision, while the Veteran's claim was pending before the Board, the Appeals Management Center (AMC) granted the Veteran's claim of entitlement to service connection for degenerative disc disease of the lumbar spine.  Since this grant constituted a full grant of the benefits sought on appeal, this claim is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In November 2009, the Veteran's claim of entitlement to service connection for degenerative changes of the upper back was remanded to the RO.  Specifically, the Veteran was to be scheduled for a VA examination so that an opinion could be provided as to whether it was as likely as not that the Veteran's cervical spine disability was related to active military service, or, that it was related to a service-connected disability.  The examiner was also asked to set forth a complete rationale in support of any opinion offered.  

The record demonstrates that the Veteran was afforded a VA examination of the spine in April 2010.  The Veteran was diagnosed with degenerative disc disease of the cervical spine and lumbar spine, increased pain and paresthesias, status-post total knee replacement of the right knee.  The examiner opined that it was at least as likely as not that the Veteran's chronic hip and back pain was secondary to his right knee degenerative joint disease with total knee arthroplasty.  The examiner indicated that the Veteran's claim for hip and low back pain did not surface until he had a total knee arthroplasty (TKA).  

In response to the above opinion, the AMC granted entitlement to service connection for a low back disability in September 2010.  However, the Veteran's claim of entitlement to service connection for a cervical spine disability was deferred pending an additional medical opinion.  This opinion was provided to VA in December 2010.  The examiner opined that there was no evidence in the service treatment records of the Veteran complaining of back problems.  The examiner also indicated discussing this issue with another physician, who stated that the Veteran's extensive back disease, including a congenital defect, traumatic changes and arthritis, were not secondary to a knee condition.  Therefore, the examiner concluded that since there was no documentation of spinal problems of either the back or neck, a conclusion could not be provided as to whether the Veteran's current upper back complaints were in any way associated with or secondary to injury in service.  No further rationale was provided and the examiner did not indicate his or her name.  As such, it is not clear if this opinion was from the same examiner who examined the Veteran in April 2010.  

In light of the contradictory nature of the above medical opinions, the Board concludes that an additional medical opinion should be obtained for clarification purposes.  In April 2010, the VA examiner seemed to conclude that the Veteran's back problems, to include his upper back, manifested as a result of a service-connected right knee disability.  However, in December 2010, an opinion was offered in which it was noted that another physician stated that the Veteran's upper back condition was not secondary to a knee condition.  No rationale in support of this physician's conclusion was offered.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Therefore, the Veteran's claims file should be referred to a VA physician so that an opinion that is fully supported by rationale and that takes into consideration both the April 2010 and December 2010 opinions may be provided.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be referred to an appropriate specialist so that an opinion regarding his cervical spine disability may be provided.  A copy of this remand should be provided to the examiner as well.  A new VA examination is not necessary unless deemed to be by the examiner.  The examiner is asked to address the following:

(a) Opine as to whether it is at least as likely as not that the Veteran's cervical spine disability manifested during, or as a result of, active military service.  The examiner should also opine as to whether it is at least as likely as not that it manifested as a result of a service-connected disability, to include a right knee TKA.  

(b) In addition, the record has made several references to a congenital disability of the cervical spine.  This fact is not supported by the evidence of record, as the Veteran was found to have a normal spine during both of his enlistment examinations.  Nonetheless, if the examiner concludes that the Veteran does suffer from a congenital disability of the cervical spine, the examiner should opine as to whether there is clear and unmistakable evidence that this disability existed prior to military service, and if so, whether it is at least as likely as not that it was permanently aggravated by military service.  

(c) When providing the above opinions, the examiner should provide a complete rationale for all opinions offered.  In addition, the examiner should specifically discuss the merits of the April 2010 and December 2010 opinions in the examination report.  

2.  After completion of the above, the claim should be reviewed in light of any new evidence.  If the claim is not granted, the appellant and his representative should be furnished an appropriate Supplemental Statement of the Case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


